Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carruthers in the US Patent Application Publication Number US 20050231217 A1.

Regarding claim 1, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers below (Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source);
an electrical load [30] (inverter 30 as the electrical load) (Modified Figure 2a of Carruthers below, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6);
electrical circuitry [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) so that the electric power source [12] applies high voltage power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
at least one switch [K1] disposed in the electrical circuitry [20] upstream from the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7) with respect to the electric power source [12] so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current within the electrical circuitry [20] through the at least one switch [K1] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers below shows the second state when the switch K1 is open), opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30]);

    PNG
    media_image1.png
    369
    744
    media_image1.png
    Greyscale


Figure 2a: Modified Figure 2a of Carruthers
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal) connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30] (Figure 2a:  , in a portion of the electrical circuitry [20]  at which high voltage exists when the at least one switch [K1] is in the first switch state (Figure 2c shows the first state when the switch K1 is closed) (When the switch is closes i.e. when the switch is in first state current flows from the source to the load and the electrical circuitry and high voltage exits in the resistance 20a of the electrical circuitry 20);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30]), in the portion of the electrical circuitry [20], wherein application of a predetermined resistance [Rg] (Rg is the predetermined resistance) (Rg is the equivalent resistance of balance circuit 20, corresponding to the parallel impedance of voltage divider 21, which equals half the value of resistance 20a or 20b when they have equal value; Paragraph [0057] Line 1-4) across the first and second electrical terminals produces a voltage drop [Vlink] (Vlink is the voltage drop in the first switch state when the switch is closed across the first and second terminal) across the predetermined resistance [Rg] that is in a voltage drop [Vlink] first state when the at least one switch [K1] is in its first switch state (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through Paragraph [0040] Line 5-10; When the switch is closed in the first state the voltage drop is Vlink in the predetermined resistance Rg as the resistance path is parallel to capacitor 210) and is in a voltage drop second state (Vfault is the second state voltage drop) when the at least one switch [K1] is in its second switch state (when the switch is open is the second state) (If, on the other hand, a ground fault 40 exists in the arrangement of FIG. 2a, the Thevenin equivalent circuit of FIG. 2b shows that the ground fault 40 provides a path for the flow of current under the impetus of the fault voltage Vfault, impeded by the series combination of the fault resistance and the parallel combination 250; Paragraph [0039] Line 1-5; The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2), wherein 
the voltage drop first state is different from the voltage drop second state (The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2; Equation 6 shows the voltage drop at the second stage Vfault which is different than the voltage at the first state Vlink);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the first position (point 14+) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical component as the resistance 20a electrically disposed between first electrical terminal and the first position at the point 14+) so that the first at least one electrical component [20a] passes at most a low level of electric current from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the second position (point 14-]) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically disposed between second electrical terminal and the second position at the point 14-) so that the second at least one electrical component [20b] passes at most a low level of electric current from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12] (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).

Regarding claim 2, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the electric power source [12] is a battery [12a, 12b] (In Figure 2a: Modified Figure 2a of Carruthers above, system 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b. While only two such sources or batteries are illustrated, three or more batteries may be series-connected or stacked to generate the voltage of source 12; Paragraph [0031] Line 1-8).

Regarding claim 3, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, 
wherein the at least one switch [K1] is an electrical contactor (Also in Figure 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is Paragraph [0038] Line 5-7).

Regarding claim 4, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in FIG. 1. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows that the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30]).

Regarding claim 5, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, comprising
a third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position [14-] in the electrical circuitry [20] (Figure 2a: Modified Figure 2a of Carruthers above shows that the third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed so that the third at least one electrical component [24+20b] passes at most a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12] (Because of the electrical component 20b as the resistance in the third electrical component a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12]), and
a fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position in the electrical circuitry (Figure 2a: Modified Figure 2a of Carruthers above shows that the fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position [14+] in the electrical circuitry [20]) so that the fourth at least one electrical component passes at most a low level of electric current from the first position [14+] to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source [12] (Because of the fourth electrical component as the resistance 20a, at least one electrical component passes at most a low level of electric current from the first position to the second electrical terminal when a short circuit between the second electrical terminal and the .

Regarding claim 6, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a] (Figure 2a: Modified Figure 2a of Carruthers above shows the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a]).

Regarding claim 7, Carruthers teaches an electric bus (Hybrid electric vehicles (HEVs) combine the internal combustion engine of a conventional vehicle with the battery and electric motor of an electric vehicle; Paragraph [0007] Line 1-2; Vehicle can be bus or car or any transport), comprising:
a body supported by a plurality of wheels (all vehicle comprises a body supported by a plurality of wheels although the reference odes not say anything about wheel);
at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16) disposed so that the at least one electric motor [32] drives the plurality of wheels (In order to help in preventing unwanted flow of electrical energy in an electrical vehicle context, the traction battery and motor are often operated in an electrically "floating" or ungrounded mode, in which the traction battery and motor equipment are totally isolated from the housing or chassis in which it is located, so that the traction power system electrical current flows in a closed loop; Paragraph [0009] Line 7-13);
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source) in electrical communication with the at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16); wherein the electric power source comprises one or more battery packs [12a, 12b] (In Figure 2a: Modified Figure 2a of Carruthers above, system 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b. While only two such sources or Paragraph [0031] Line 1-8);
an electrical load [30] (inverter 30 as the electrical load) including the at least one electric motor [32] disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
electrical circuitry [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) so that the electric power source [12] applies high voltage power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor Paragraph [0040] Line 3-7);
at least one switch [K1] disposed in the electrical circuitry [20] upstream from the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7) with respect to the electric power source [12] so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current within the electrical circuitry [20] through the at least one switch [K1] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers above shows the second state when the switch K1 is open), opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source Paragraph [0038] Line 5-14; Therefore when K1 in the second state opens at least part of the electrical circuitry [20] so that the high voltage power [12] is not applied to at least part of the electrical load [30]);
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal) connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a first position [14+] (The position of conductor 14+ is the first position), between the at least one switch [K1] and the electrical load [30]) , in a portion of the electrical circuitry [20]  at which high voltage exists when the at least one switch [K1] is in the first switch state (Figure 2c shows the first state when the switch K1 is closed) (When the switch is closes i.e. when the switch is in first state current flows from the source to the load and the electrical circuitry and high voltage exits in the resistance 20a of the electrical circuitry 20);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30] (Figure 2a: Modified Figure 2a of Carruthers above shows a first electrical terminal connected to a second position [14-] (The position of conductor 14- is the second position), between the at least one switch [K1] and the electrical load [30]), in the portion of the electrical circuitry [20], wherein application of a predetermined resistance [Rg] (Rg is the predetermined resistance) (Rg is the equivalent resistance of balance circuit 20, corresponding to the parallel impedance of voltage divider 21, which equals half the value of resistance 20a or 20b when they have equal value; Paragraph [0057] Line 1-4) across the first and second electrical terminals produces a voltage drop [Vlink] (Vlink is the voltage drop in the first switch state when the switch is closed across the first and second terminal) across the predetermined resistance [Rg] that is in a voltage drop [Vlink] first state when the at least one switch [K1] is in its first switch state (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-. In FIG. 2c, the link voltage appearing across capacitor 210 is illustrated by an arrow Vlink=VDC; Paragraph [0040] Line 5-10; When the switch is closed in the first state the voltage drop is Vlink in the predetermined resistance Rg as the resistance path is parallel to capacitor 210) and is in a voltage drop second state (Vfault is the second state voltage drop) when the at least one switch [K1] is in its second switch state (when the switch is open is the second state) (If, on the other hand, a ground fault 40 exists in the arrangement of FIG. 2a, the Thevenin equivalent circuit of FIG. 2b shows that the ground fault 40 provides a path for the flow of current under the impetus of the fault voltage Vfault, impeded by the series combination of the fault resistance and the parallel combination 250; Paragraph [0039] Line 1-5; The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2), wherein 
the voltage drop first state is different from the voltage drop second state (The fault voltage Vfault is given by 8 V fault = Vlink 2 Igf 1 - Vlink 1 Igf 2 2 ( Igf 1 - Igf 2 ) ( 6 ); Paragraph [0058] Line 1-2; Equation 6 shows the voltage drop at the second stage Vfault which is different than the voltage at the first state Vlink);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the first position (point 14+) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical component as the resistance 20a electrically disposed between first electrical terminal and the first position at the point 14+) so that the first at least one electrical component [20a] passes at most a low level of electric current from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the second position (point 14-]) in the electrical circuitry [20] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically disposed between second electrical terminal and the second position at the point 14-) so that the second at least one electrical component [20b] passes at most a low level of electric current from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12] (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).

Regarding claim 8, Carruthers teaches an electric bus, comprising
a third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed between the first electrical terminal and the second position [14-] in the electrical circuitry [20] (Figure 2a: Modified Figure 2a of Carruthers above shows that the third at least one electrical component [24+20b] (Current sensor 24 and the resistor 20b as the third electrical component) electrically disposed so that the third at least one electrical component [24+20b] passes at most a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12] (Because of the electrical component 20b as the resistance in the third electrical component a low level of electric current from the second position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the third at least one electrical component and the electric power source [12]), and
a fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position in the electrical circuitry (Figure 2a: Modified Figure 2a of Carruthers above shows that the fourth at least one electrical component [24+20a] (Current sensor 24 and the resistor 20a as the fourth electrical component) electrically disposed between the second electrical terminal and the first position [14+] in the electrical circuitry [20]) so that the fourth at least one electrical component passes at most a low level of electric current from the first position [14+] to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuity completes an electric circuit that includes the fourth at least one electrical component and the electric power source [12] (Because of the fourth electrical component as the resistance 20a, at least one electrical component passes at most a low level of electric current from the first position to the second electrical terminal when a short circuit between the second electrical terminal and the .

Regarding claim 9, Carruthers teaches an electric bus, wherein 
the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a] (Figure 2a: Modified Figure 2a of Carruthers above shows the third at least one electrical component [24+20b] comprises the second at least one electrical component [20b] and wherein the fourth at least one electrical component [24+20a] comprises the first at least one electrical component [20a]).

Regarding claim 10, Carruthers teaches an electric bus, 
wherein the at least one switch [K1] is an electrical contactor (Also in Figure 2a: Modified Figure 2a of Carruthers above, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+; Paragraph [0038] Line 5-7).

Regarding claim 11, Carruthers teaches an electric bus, wherein 
the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in FIG. 1. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows that the respective positions [14+ and 14-] of the electrical circuitry [20] are disposed electrically in parallel to both the electric power source [12] and the electrical load [30]).

Regarding claim 12, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above (Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source);
an electrical load [30] (inverter 30 as the electrical load) disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the electric power source [12] and between the first electrical terminal and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers );
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the electric power source [12] and between the second electrical terminal and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically disposed between the second electrical terminal and the electric power source [12] and between the second electrical terminal and the electrical load [30]);
wherein the first at least one electrical component [20a] is configured so that the first at least one electrical component [20a]  passes at most a low level of electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electrical circuit [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; that has a high voltage level completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
wherein the second at least one electrical component is configured so that the second at least one electrical component [20b] passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).


Regarding claim 13, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 	
the second at least one electrical component [20b] is electrically disposed across the electric power source [12] with respect to the first at least one electrical component [20a] (Modified Figure 2a of Carruthers above shows the second at least one electrical component [20b] is electrically disposed across the electric power source [12] with respect to the first at least one electrical component [20a]).

Regarding claim 14, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 	
the electric power source [12] is a battery [12a, 12b] (In Figure 2a: Modified Figure 2a of Carruthers above, system 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b. While only two such sources or batteries are illustrated, three or more batteries may be series-connected or stacked to generate the voltage of source 12; Paragraph [0031] Line 1-8) and wherein 
the first electrical terminal is connected to a positive pole [+DC] of the battery system [12] and the second electrical terminal is connected to a negative pole [-DC] of the battery system [12] (In Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a. The negative (-) voltage from the negative terminal of voltage source 12b is connected by way of a conductor 14- to a terminal 30b of inverter block 30 (i.e. load 30); Paragraph [0032] Line 1-10; A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers above; Paragraph [0033] Line 1-2; Modified Figure 2a of Carruthers above shows the first electrical terminal is connected to a positive pole [+DC] of the battery system [12] and the second electrical terminal is connected to a negative pole [-DC] of the battery system [12]).
Regarding claim 15, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the first at least one electrical component [20a] (resistor 20a as the first electrical component) comprises a resistor [20a] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5).


Regarding claim 16, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, wherein 
the second at least one electrical component [20b] (resistor 20b as the second electrical component) comprises a resistor [20b] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5).

Regarding claim 18, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above, comprising 
at least one switch [K1] disposed electrically between the electric power source [12] and the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, Paragraph [0038] Line 5-7) and at least one of the first electrical terminal [20a] and the second electrical terminal so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current between the electric power source [12], and the electrical load [30] and at least one of the first electrical terminal and the second electrical terminal (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers below shows the second state when the switch K1 is open), blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30]).
Regarding claim 19, Carruthers teaches an electric bus (Hybrid electric vehicles (HEVs) combine the internal combustion engine of a conventional vehicle with the battery and electric motor of an electric vehicle; Paragraph [0007] Line 1-2; Vehicle can be bus or car or any transport), comprising:
a body supported by a plurality of wheels (all vehicle comprises a body supported by a plurality of wheels although the reference odes not say anything about wheel);
at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16) disposed so that the at least one electric motor [32] drives the plurality of wheels (In order to help in preventing unwanted flow of electrical energy in an electrical vehicle context, the traction battery and motor are often operated in an electrically "floating" or ungrounded mode, in which the traction battery and motor equipment are totally isolated from the housing or chassis in which it is located, so that the traction power system electrical current flows in a closed loop; Paragraph [0009] Line 7-13);
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source) in electrical communication with the at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16);
an electrical load [30] (inverter 30 as the electrical load) including the at least one electric motor [32] disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal);
a first at least one electrical component [20a] (resistor 20a as the first electrical component) electrically disposed between the first electrical terminal and the electric power source [12] and between the first electrical terminal and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical component as the resistance 20a electrically disposed between the first electrical terminal and the electric power source and between the first electrical terminal and the electrical load);
a second at least one electrical component [20b] (resistor 20b as the second electrical component) electrically disposed between the second electrical terminal and the electric power source [12] and between the second electrical terminal and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13; Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical component as the resistance 20b electrically );
wherein the first at least one electrical component [20a] is configured so that the first at least one electrical component [20a]  passes at most a low level of electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electrical circuit [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) that has a high voltage level completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the first electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12]); and
wherein the second at least one electrical component is configured so that the second at least one electrical component [20b] passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (Because of the electrical component 20b as the resistance a low level .

Regarding claim 20, Carruthers teaches an electric bus, wherein 	
the second at least one electrical component [20b] is electrically disposed across the electric power source [12] with respect to the first at least one electrical component [20a] (Modified Figure 2a of Carruthers above shows the second at least one electrical component [20b] is electrically disposed across the electric power source [12] with respect to the first at least one electrical component [20a]).

Regarding claim 21, Carruthers teaches a high-voltage electrical system [10] in Figure 2a: Modified Figure 2a of Carruthers above (Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source);
an electrical load [30] (inverter 30 as the electrical load) disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
a first electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the first electrical terminal) and at least one first electrical component [20a] (resistor 20a as the first electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) and at least one second electrical component [20b] (resistor 20b as the second electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
wherein the first at least one electrical component [20a] is disposed and configured so that the first at least one electrical component [20a]  passes at most a low level of electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electrical circuit [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) that has a high voltage level completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the ; and
wherein the second at least one electrical component is disposed and configured so that the second at least one electrical component [20b] passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]).

Regarding claim 22, Carruthers teaches method of testing a high-voltage electrical system [10] within an electric bus (Hybrid electric vehicles (HEVs) combine the internal combustion engine of a conventional vehicle with the battery and electric motor of an electric vehicle; Paragraph [0007] Line 1-2; Vehicle can be bus or car or any transport; Electrical fault detection in the context of direct voltages, and more especially to detection of the resistance and voltage to a nominally isolated ground; Paragraph [0001] Line 1-3; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19), comprising:
the steps of: providing a body supported by a plurality of wheels (all vehicle comprises a body supported by a plurality of wheels although the reference odes not say anything about wheel), 
at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it to generate suitable voltages, which may be alternating voltages, for the operation of a second load 32, which is illustrated as being an electric motor M. In the context of a vehicle which is powered in whole or in part by electricity, the motor 32 may be a traction motor; Paragraph [0032] Line 10-16) disposed so that the at least one electric motor [32] drives the plurality of wheels (In order to help in preventing unwanted flow of electrical energy in an electrical vehicle context, the traction battery and motor are often operated in an electrically "floating" or ungrounded mode, in which the traction battery and motor equipment are totally isolated from the housing or chassis in which it is located, so that the traction power system electrical current flows in a closed loop; Paragraph [0009] Line 7-13);
a high voltage electric power source [12] (System 10 includes a direct voltage source designated generally as 12, which includes plural series-connected voltage sources illustrated as electrochemical batteries 12a and 12b; Paragraph [0031] Line 2-5; When voltage source 12 has a "high" voltage, which is to say a voltage which is great enough to cause injury or death to an individual, ground faults should be detected, and when a ground fault is detected, the voltage source 12 should be disconnected, or at least a warning given of the existence of the ground fault; Paragraph [0033] Line 14-19; Therefore the power source 12 is a high voltage electric power source) in electrical communication with the at least one electric motor [32] (The coupling of the positive and negative voltages to inverter 30 energizes the inverter, and allows it Paragraph [0032] Line 10-16);
an electrical load [30] (inverter 30 as the electrical load) including the at least one electric motor [32] disposed electrically across the electric power source [12] (Modified Figure 2a of Carruthers above, the positive (+) voltage from the positive terminal of voltage source 12a is connected by way of a conductor 14+ to a terminal 30a of a load such as an inverter, power converter, DC/DC converter or other such high voltage device or system, illustrated generally as a block 30; Paragraph [0032] Line 1-6) so that the electric power source [12] provides electric power to the electrical load [30] (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30; Paragraph [0040] Line 3-7);
and at least one first electrical component [20a] (resistor 20a as the first electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
a second electrical terminal (Figure 2a: Modified Figure 2a of Carruthers above shows the second electrical terminal) and at least one second electrical component [20b] (resistor 20b as the second electrical component) (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Figure 2a: Modified Figure 2a of Carruthers above. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b. Also, the resistance provided by each of resistors 20a and 20b of FIG. 1a can be provided by a plurality of series-, parallel-, or series-parallel-connected resistors or resistance devices; Paragraph [0033] Line 1-13);
wherein the first at least one electrical component [20a] is disposed and configured so that the first at least one electrical component [20a]  passes at most a low level of electric current to the first electrical terminal when a short circuit between the first electrical terminal and a portion of an electrical circuit [20]+[30]+[12] including the electric power source [12] and the electrical load [30] (A balance circuit designated generally as 20 is connected "between" conductors or buses 14+ and 14- in Modified Figure 2a of Carruthers below. The balance circuit 20 includes a voltage divider 21, well known in the art, including first and second series-connected resistance devices, such as resistors 20a and 20b; Paragraph [0033] Line 1-5; Balance circuit 20 including the power source 12 and inverter 30 forms the electrical circuitry) that has a high voltage level completes an electric circuit that includes the first at least one electrical component [20a] and the electric power source [12] (Because of the electrical component as the resistance a low level current flows through the first electrical component from the first position to the first electrical terminal when a short circuit between the ; and
wherein the second at least one electrical component is disposed and configured so that the second at least one electrical component [20b] passes at most a low level electric current to the second electrical terminal when a short circuit between a portion of an electric circuit including the electric power source and the electrical load that has a high voltage level completes an electric circuit that includes the second at least one electrical component and the electric power source (Because of the electrical component 20b as the resistance a low level current flows through the second electrical component 20b from the second position to the second electrical terminal when a short circuit between the second electrical terminal and the portion of the electrical circuitry completes an electric circuit that includes the second at least one electrical component [20b] and the electric power source [12]);
and operatively connecting a voltage test meter electrically across the first electrical terminal and the second electrical terminal (In FIG. 1a, item 24 represents an in-line current sensor, which produces a signal on a signal path 24s representing the current flowing in sensing path 24; Paragraph [0034] Line 4-7; In line current sensor measures the current to determine the voltage as a voltage meter by the known resistance).

Regarding claim 23, Carruthers teaches a method, wherein the providing step comprises providing 
at least one switch [K1] disposed electrically between the electric power source [12] and the electrical load [30] (Also in Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage Paragraph [0038] Line 5-7) and at least one of the first electrical terminal [20a] and the second electrical terminal so that the at least one switch [K1], 
in a first switch state (Figure 2c shows the first state when the switch K1 is closed), conducts electric current between the electric power source [12], and the electrical load [30] and at least one of the first electrical terminal and the second electrical terminal (FIG. 2c illustrates the arrangement of FIG. 2a with the contactor K1 closed or conductive, to thereby complete a current loop from the positive (+) terminal of battery 12a through contactor K1, and by way of conductor bus 14+ to terminal 30a of inverter 30, through the inverter 30, and returning to the voltage source 12 by way of conductor bus 14-; Paragraph [0040] Line 3-8) and, 
in a second switch state (Figure 2a: Modified Figure 2a of Carruthers below shows the second state when the switch K1 is open), blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30] (In FIG. 2a: Modified Figure 2a of Carruthers below, a contactor, switch or relay contact arrangement K1 is interposed between the positive (+) terminal of voltage source 12 and bus conductor 14+. Such a contactor or switch is commonly provided in order to be able to turn OFF or deenergize the load, which in this case includes inverter 30, without removing the battery pack of source 12. In the case illustrated in FIG. 2a, contactor K1 is open or nonconductive. Consequently, there is no "floating" or isolated path for the flow of current from voltage source 12 to the load including inverter 30; Paragraph [0038] Line 5-14; Therefore when K1 in the second state blocks flow of electric current from the electric power source [12] to at least part of the electrical load [30]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carruthers ‘217 A1 in view of Tenca in the US Patent Number US 9537311 B2.

Regarding claim 17, Carruthers fails to teach a high-voltage electrical system, wherein the first at least one electrical component and the second at least one electrical component comprise a transformer having a primary winding disposed electrically in parallel with the power source and a secondary winding electrically connecting the first electrical terminal and the second electrical terminal.
Tenca teaches a system and method for transmitting electrical power to sub-sea electrical equipment (Column 1 Line 6-7), wherein 
the first at least one electrical component and the second at least one electrical component comprise a transformer [96] having a primary winding [126] disposed electrically in parallel with the power source [92] and a secondary winding [128] electrically connecting the first electrical terminal and the second electrical terminal (FIG. 3, a DC-AC current source converter 92 is coupled to an AC-DC rectifier 94 via a transformer 96. As discussed earlier with respect to FIG. 2, a plurality of such DC-AC current source converters are connected in series on input side and a plurality of AC-DC rectifiers are connected  Column 4 Line 60-67; Figure 3 shows a transformer [96] having a primary winding [126] disposed electrically in parallel with the power source [92] and a secondary winding [128] electrically connecting the first electrical terminal and the second electrical terminal). The purpose of doing so is to achieve much less abrupt fault and much better tolerated by the devices, to reconfigure over a much longer comfortable time, provide robust fast by-pass action without the need of additional arrangements that are needed in other voltage source solutions to avoid the short circuit of the large DC-link capacitors is an advantage of the present technique and to guarantee a very reliable long term by-pass action without relying on and stressing anymore the failed switching devices.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Carruthers in view of Tenca, because Tenca teaches to include a transformer having a primary winding disposed electrically in parallel with the power source and a secondary winding electrically connecting the first electrical terminal and the second electrical terminal achieves much less abrupt fault and much better tolerated by the devices, reconfigures over a much longer comfortable time, provide robust fast by-pass action without the need of additional arrangements that are needed in other voltage source solutions to avoid the short circuit of the large DC-link capacitors is an advantage of the present technique and guarantees a very reliable long term by-pass action without relying on and stressing anymore the failed switching devices (Column 6 Line 67 and Column 7 Line 1-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun (US 20160091551 A1) discloses, “System And Method For High Voltage Leakage Detection-[0021] FIG. 3 depicts a diagram of a possible system for detecting electrical isolation in a vehicle 12. The traction battery 24 may have a positive terminal 124 and a negative terminal 126. The traction battery terminals 124, 126 may be coupled to contactors 42 that selectively connect the traction battery terminals 124, 126 to conductors 122, 128 that are part of a high-voltage bus 130. The high-voltage bus 130 may route the high-voltage from the traction battery 24 to other components in the vehicle (e.g., Power Electronics Module 26). The battery management system may maintain electrical isolation between the traction battery terminals 124, 126 a chassis ground 120. The chassis ground 120 may be a common reference point to which electrical devices are electrically connected to (e.g., a chassis of the vehicle 12). The electrical isolation may be described as a leakage resistance 118 between the chassis ground 120 and a terminal (124, 126) of the traction battery 24. Under normal conditions, the leakage resistance 118 will have a relatively large value and little or no leakage current will flow through the chassis ground 120. Note that the leakage resistance 118 may occur at various locations within the high-voltage system. The leakage resistances 118 shown are illustrative of various locations at which the leakage current may flow. Various government regulations and industry standards may specify a minimum value for electrical isolation in a high-voltage system. For example, an electrical isolation of no less than 500 ohms/Volt between the battery terminals (124, 126) and the chassis ground 120 may be specified- However Sun does not disclose wherein application of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NASIMA MONSUR/Primary Examiner, Art Unit 2866